DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the set of claims received on August 18, 2020. Claims 19-34 are currently pending. Claims 1-18 have been canceled. Claims 35 and 36 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 19-34, drawn to a wrist arthrodesis plate.
Group II, claim(s) 35-36, drawn to a method of using a wrist arthrodesis plate.

The species are as follows: 
Species A: Figures 1-3b
Species B: Figures 4a & 4b
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: 19-26, 28, and 31-34.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a plate with a distal region and a proximal region adjoined with the distal region in a direction along a longitudinal axis. The plate is formed to a specified shape and size such that the distal region of the plate contacts a carpal bone and the proximal region contacts a radius bone. The plate is fastened to the  laterally adjacent bones. This technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Weiss et al. (US Patent 6,221,073). Weiss et al. disclose a plate (10; Col. 3, line 7) with a distal region (see the annotated figure below; Col. 3, lines 25-26) and a proximal region (20; Col. 3, lines 24-25) adjoined with the distal region in a direction of a longitudinal axis (L1; Col. 4, lines 30-31). The plate is formed to a specified shape and size such that the distal region of the plate contacts a carpal bone (C, see Fig 1A) and the proximal region of the plate contacts a radius bone (R, see Fig 1A). The plate is fastened to the bones by inserting a screw into a plate holes (FH1-FH9, Col. 4, lines 1-2). The shape and size of a distal end region including a distal-most location is applied accurately and only one of the carpal bones comprising Os trapezium, Os trapezoideum, Os capitatum and os hamatum without covering a portion of the laterally adjacent bones (see Figure 1B, the distal most location contacts the capitate bone).
During a telephone conversation with Michael Bujold of September 14, 2021 a provisional election was made with traverse to prosecute the invention of Group I, claims 19-34 and Species A: Figures 1-3b.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 35 and 36 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the carpus" in line 5; “the radius” in line 6.  There is insufficient antecedent basis for these limitations in the claim.
Claim 34 recites the limitation “the plate at least one of contains titanium or consists of titanium” it is unclear if the at least one of refers to the plate. For examination purposes, this limitation will be interrupted as the plate contains or consists of titanium. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 19, 20, 24, 26, 27, 29, 30, and 33 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Weiss et al. (US Patent 6,221,073).
Regarding claim 19, Weiss discloses a wrist arthrodesis plate (10; Col. 3, line 7) consisting of: a distal region (see the annotated figure below; Col. 3, lines 25-26) and of a proximal region (20; Col.3, lines 24-25) which adjoins the distal region in a direction of a longitudinal axis (L1; Col. 4, lines 30-31), the plate being of such a shape and size that the distal region of the plate can be fastened to a carpus and the proximal region of the plate can be fastened to a radius with aid of fastening means (F; Col. 4, line 2) (the plate is capable of being shaped and sized such that the distal region of the plate is capable of being fastened to the carpus and the proximal region of the plate is capable 

    PNG
    media_image1.png
    474
    707
    media_image1.png
    Greyscale

Regarding claim 20, Weiss discloses wherein the distal-most location has a maximum width, which corresponds approximately to the maximum width of a human capitate (i.e. the distal most location has a maximum width corresponding to a maximum width of a human capitate bone C, see Fig. 1B and the annotated figure above).
Regarding claim 24, Weiss discloses wherein the plate has a length, along the longitudinal axis, in the range of 55 to 85 mm (i.e. the length is approximately 3 inches or 76.2 mm, Col. 3, lines 17-18).
Regarding claim 26, Weiss discloses wherein the plate extends in the longitudinal direction at least in a first surface (shown in the annotated diagram below) or with a first tangent along the longitudinal axis and extends in a second surface (shown in the annotated diagram below) or second tangent, at an angle to the first 
Regarding claim 27, Weiss discloses wherein the plate extends in the longitudinal direction in a third surface (shown in the annotated diagram below) at a distance from the first surface and substantially parallel thereto.
Regarding claim 29, Weiss discloses wherein the plate, after the second surface, extends in the proximal direction in the third surface (shown in the annotated diagram below) or the third tangent along the longitudinal axis.
Regarding claim 30, Weiss discloses wherein the plate, after the second surface or after the third surface, transitions in the proximal direction in a fourth surface (shown in the annotated diagram below) or along a fourth tangent into the first surface.

    PNG
    media_image2.png
    320
    1019
    media_image2.png
    Greyscale

Regarding claim 33, Weiss discloses wherein the distal end region has a maximum of six plate holes for receiving a bone screw for fastening the plate to the precisely one carpal bone (as shown in the first annotated figure above the distal end region has two plate holes).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 21-23, 25, 28, and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Weiss et al. (US Patent 6,221,073), as applied to claim 19 above.
Regarding claim 21, Weiss discloses the claimed invention except for wherein the distal region has a length of 10 mm to 15 mm.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the distal region having a length of 10 mm to 15 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Regarding claim 22, Weiss discloses the claimed invention except for wherein the distal region has a length of 15 mm to 30 mm.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the distal region having a length of 15 mm to 30 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Regarding claim 23, Weiss discloses a distal-most plate hole of the proximal region (see the first annotated diagram above), but fails to disclose wherein a distal-
Regarding claim 25, Weiss discloses the claimed invention except for wherein the proximal region has a length of 35 to 60 mm.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the proximal region with a length of 35 to 60 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Regarding claim 28, Weiss discloses the claimed invention except for wherein the angle between the second surface or the second tangent and the first surface or first tangent is about 45°, and/or the second surface extends by a length of 7.5 mm to 8.5 mm. It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the angle between the second surface or the second tangent and the first surface or first tangent is about 45°, and/or the second surface extends by a length of 7.5 mm to 8.5 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.

Regarding claim 32, Weiss discloses wherein the distal region has a maximum of four plate holes for fastening the plate to the precisely one carpal bone (as depicted in the first annotated figure above the distal region has three plate holes), but fails to disclose wherein the distal region, at an angle range of +/- 45° perpendicular to the longitudinal axis. It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the distal region, at an angle range of +/- 45° perpendicular to the longitudinal axis, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Weiss et al. (US Patent 6,221,073) in view of Orbay (US Publication 2002/0032446).
	Regarding claim 34, Weiss fails to disclose wherein the plate at least one of contains or consists of titanium. 
	However, Orbay teaches a bone plate (100) made of titanium (paragraph 12). 
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to construct the invention of Weiss made of titanium material in .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Carter et al. (US Patent 5,853,413) disclose a wrist fusion plate capable of having a distal most end placed on only one carpal bone. 
-Neumann (EP 2158864) discloses a plate for the radius and carpal bones capable of having a distal most end placed on only one carpal bone. 
-Dodson (US Publication 2013/0006246) discloses a distal radius plate having an arcuate shaped distal end with an angle between first and second surfaces along a longitudinal axis.
-Castaneda et al (US Publication 2013/0204307) disclose a volar distal radius plate having an angle between first and second surfaces along a longitudinal axis.
-Martin et al. (US Publication 2007/0265629) disclose a distal radius plate having an angle between first and second surfaces along a longitudinal axis.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA S JONES whose telephone number is (571)270-5963.  The examiner can normally be reached on Monday-Friday (8am -5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Diana Jones/Examiner, Art Unit 3775                                                                                                                                                                                                        
/ZADE COLEY/Primary Examiner, Art Unit 3775